

Exhibit 10.10
Sonus Networks, Inc.


4 Technology Park Drive, Westford, MA 01886
August 18, 2011


Mr. Anthony Scarfo
<By Electronic Delivery>


Dear Tony:


On behalf of Sonus Networks, Inc. (the "Company"), I am pleased to offer you
employment on the following terms and conditions.


1.    Position. You will be employed as Vice President of Business Development,
reporting to me. As the Company's organization evolves, this reporting structure
may change and you may be assigned such other management duties and
responsibilities as the Company may determine, in addition to performing duties
and responsibilities currently associated with the position of Vice President of
Business Development. As a full-time employee of the Company, you will be
expected to devote your full business time and energies to the business and
affairs of the Company.


2.    Commencement Date/Nature of Relationship. Your commencement date shall be
determined by September 2, 2011. No provision of this letter shall be construed
to create an express or implied employment contract for a specific period of
time. Employment at Sonus Networks, Inc. is "at will" and either you or the
Company may terminate the employment relationship at any time and for any reason
or no reason.


3.    Base Compensation. Your initial base salary ("Base Salary") will be at the
annualized rate of $270,000, less applicable state and federal withholdings,
paid twice monthly in accordance with the Company's normal payroll practices.


4.    Target Bonus. You will be eligible to participate in the Company's annual
cash incentive program, known as TIPS, during each year you are employed by the
Company, with a target bonus of 30% of your then-current annual base salary
("Target Bonus"). For 2011, your Target Bonus will be pro­ rated. Specific
objectives to achieve your Target Bonus for 2011 will be agreed upon with me
within the first thirty (30) days of your employment. Your annual Target Bonus,
if any, shall be paid as soon as practicable following the Company's public
disclosure of its financial results for the applicable bonus year.


5.    Stock Option Grant. You will be granted non-qualified options to purchase
150,000 shares of common stock, $0.001 par value per share, under the Company's
2007 Stock Incentive Plan, as amended (the "Plan"), subject to the terms of' the
Plan and the terms of the Company's stock option agreement, which shall reflect
the terms of this Agreement. The grant date will be on the earliest 15th day of
a month that next follows your Commencement Date or the first business day
thereafter if that day is not a business day. The per share exercise price will
be the per share closing price of the Company's common stock on the grant date.
Subject to the provisions of this Agreement, the options shall vest and become
exercisable as follows: (A) 25% of the shares (37,500 shares) shall vest on the
first anniversary of the Commencement Date and (B) the remaining 75% of the
shares (112,500 shares) shall vest in equal monthly increments thereafter
through the fourth anniversary of the Commencement Date.


6.    Performance Share Grant. In addition to the above-referenced equity grant,
you will be eligible to receive the following equity compensation upon the
following terms and conditions:


(a)
You will be granted 112,500 restricted shares of the Company's common stock
under the Plan (the "Performance Shares"), subject to the terms and conditions
of the Plan and the Company's restricted stock agreement, which will reflect the
terms of this Agreement. Such Performance Shares will be granted on the first
15th day of the month that next follows Your Commencement Date or the first
business day thereafter if that day is not a business day (the Performance Share
Grant Date”).







--------------------------------------------------------------------------------



(b)
The Performance Shares will only vest upon certain conditions:



(i) the performance criteria will be established between you and your manager,
and agreed and approved by the Board of Directors; and


(ii) except as provided below, you must remain employed with the Company at the
end of such Performance Period.


(c)
The CEO, in his sole discretion, will establish the "initiate", "threshold",
"target" and "maximum" levels of achievement during the Performance Period. If
Company performance (as determined by the Compensation Committee in its sole
discretion) is determined to be:



(i) above the "initiate" level of achievement, then Performance Shares will
vest, on the schedule and subject to the terms and conditions set forth below;


(ii) at the "threshold" level of achievement, then 37,500 Performance Shares
will vest, on the schedule and subject to the terms and conditions set forth
below;


(iii) at the "target" level of achievement, then 75,000 Performance Shares will
vest, on the schedule and subject to the terms and conditions set forth below;
and


(iv) at the "maximum" level of achievement, 112,500 Performance Shares will
vest, on the schedule and subject to the terms and conditions set forth below;


provided, however, that the number of Performance Shares that will vest for
performance between the "initiate", "threshold", "target", and "maximum" levels
of achievement for the Performance Period will be pro rated.


(d)
The number of Performance Shares determined by the formula described in Section
6(c) above (subsequently referred to as "Restricted Shares") will then vest as
follows:



(i) 25% of the Restricted Shares will vest on the date the Company reports its
financial results by which the achievement of the performance metrics can be
determined; and


(ii) subject to your continued employment with the Company on each of the
following vesting dates, 25% of the Restricted Shares will vest on each of the
second, third and fourth anniversaries of your Commencement Date.


(e)
In the event that you are granted Performance Shares or Restricted Shares that
will not vest, you will automatically forfeit (the "Forfeiture"), without any
action required on your part, all of the unvested Performance Shares and
Restricted Shares (the "Forfeited Shares'') that you received under this
Agreement without the payment of consideration by the Company and the Forfeited
Shares will revert to the Company. Upon and after Forfeiture, the Company will
not pay any dividend to you on account of such Forfeited Shares or permit you to
exercise any of the privileges or rights of a stockholder with respect to such
Forfeited Shares, but shall, in so far as permitted by law, treat the Company as
the owner of the Forfeited Shares.



(f)
Section 83(b) Election. You may elect under Section 83(b) of the Internal
Revenue Code of 1986, as amended, to be taxed at the time Performance Shares are
granted on the Performance Share Grant Date (a "Section 83(b) Election"). A
Section 83(b) Election must be filed with the Internal Revenue Service within
thirty (30) days of the Performance Share Grant Date in connection with the
grant of any Performance Shares. You are obligated to pay the Company the amount
of any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the granting (if a Section 83(b) Election is made) or
vesting (if a Section 83(b) Election is not made) of the shares. If you do not
make a Section 83(b) Election, you will satisfy such tax withholding obligations
by delivery to the Company, on each date on which shares of common stock will
vest and such number of shares that vest on such date will have a fair market
value (calculated using the last reported sale price of the common stock of





--------------------------------------------------------------------------------



the Company on the NASDAQ Global Select Market on the trading date immediately
prior to such vesting date) equal to the amount of the Company's withholding
obligation; provided, however, that the total tax withholding cannot exceed the
Company's minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). Such delivery of
shares of common stock to the Company will be deemed to happen automatically,
without any action required on your part, and the Company is hereby authorized
to take such actions as are necessary to effect such delivery of shares to the
Company.


7.    Employment Eligibility. In compliance with the Immigration Reform and
Control Act of 1986, you are required to establish your identity and employment
eligibility. Therefore, on your first day of employment you will be required to
fill out an Employment Verification Form and present documents in accordance
with this form.


8.    Benefits. You will be entitled as an employee of the Company to receive
such benefits as are generally provided its employees in accordance with Company
policy as in effect from time to time. Company benefits include group health,
life and dental insurance, and liberal holidays, vacation and 401(k) programs.
All employees begin accruing three (3) weeks of vacation upon date of hire in
accordance with Company policy. The Company is committed to providing a healthy
work environment for every employee. Therefore, we provide a smoke free
environment and require all employees to comply. The Company retains the right
to change, add or cease any particular benefit.


9.     Confidentiality. The Company considers the protection of its confidential
information, proprietary materials and goodwill to be very important. Therefore,
as a condition of your employment and the stock option and restricted stock
grants described above, you and the Company will become parties to a
Confidentiality, Non-Competition and Assignment of Inventions Agreement
("Confidentiality Agreement"). Two copies of this agreement are sent with this
offer letter. Both copies must be signed and returned to the Company prior to
the Commencement Date.


10.    Termination and Eligibility for Severance. Upon any termination of your
employment (the “Date of Termination"), you will be paid (i) any and all earned
and unpaid portion your Base Salary through the Date of Termination; (ii) any
accrued but unused vacation pay owed to you in accordance with Company practices
up to and including the Date of Termination; and (iii) any allowable and
unreimbursed business expenses incurred through the Date of Termination that are
supported by appropriate documentation in accordance with the Company's
policies. Hereafter, items (i) through (iii) in this Section I 0 are referred to
as "Accrued Benefits." If you terminate your employment for any reason, or if
the Company terminates your employment for Cause (as defined below), you will be
entitled to receive only the Accrued Benefits.


If the Company terminates your employment without Cause (as defined below), and
subject to the additional conditions of this Agreement, the Company will provide
you the following severance and related post-termination benefits:


(a)
The Company will continue to pay your then-current Base Salary, less applicable
state and federal withholdings, in accordance with the Company's usual payroll
practices, for a period of twelve (12) months following the Date of Termination;



(b)
The Company will pay your then-current annual Target Bonus at 100% of target,
less applicable state and federal withholdings, with such bonus to be paid at
the same time and in the same form as the Target Bonus otherwise would be paid;



(c)
The Company will continue to pay the Company's share of medical, dental and
vision insurance premiums for you and your dependents between the Date of
Termination and the earlier of (i) the date you accept other employment that
provides you with commensurate insurance coverage; and (ii) the twelve (12)
month anniversary of the Date of Termination; provided, that if immediately
prior to the termination of your employment you were required to contribute
towards the cost of such premiums as a condition of receiving such insurance,
you may be required to continue contributing towards the cost of such premiums
under the same terms and conditions as applied to you and your dependents
immediately prior to the termination of your employment in order to receive such
continued insurru1ce coverage;







--------------------------------------------------------------------------------



(d)
Any stock options granted to you by the Company to purchase the Company's common
stock that are unvested as of the Date of Termination and would have vested in
the twelve (12) month period immediately following the Date of Termination will
accelerate and immediately vest and become exercisable upon termination, and
your stock options that are or become vested will remain outstanding and
exercisable for the shorter of three (3) years following the Date of Termination
or the original remaining life of the options; and



(e)
Any Restricted Shares that are unvested as of the termination date and that
would vest during the twelve (12) months following your termination will
accelerate and immediately vest upon termination and such shares will be freely
marketable; provided that if your termination occurs in contemplation of, upon
or after an Acquisition, then all unvested Restricted Shares at that time will
fully accelerate, immediately vest upon termination and be freely marketable.



(f)
If the Company terminates your employment for any reason other than Cause, or
your employment terminates due to your death or Disability, and such termination
occurs during the Performance Period, 75,000 Performance Shares will vest as
follows:



(ii)
the remainder of such shares shall vest as Restricted Shares pursuant to the
vesting schedule set forth in Section l0(e) above.



The Company's provision of the benefits described in Sections l0(a), (b), (c),
(d), (e) and (f) above shall be conditioned upon (y) your executing and
delivering to the Company a release of all claims of any kind or nature in favor
of the Company in a form acceptable to the Company (the "Release Agreement"),
and on such Release Agreement becoming effective as a matter of law; and (z)
your compliance with the covenants in your Confidentiality Agreement. The
payments described in Section l0(a) above shall commence on first regular
payroll date after the eighth (8th) day following your delivery of the executed
Release Agreement to the Company, provided that you have not revoked the Release
Agreement. The Company shall have no further obligation to you in the event your
employment with the Company terminates at any time, other than those obligations
specifically set forth in this Section 10.


The Company may terminate your employment at any time with or without Cause by
written notice to you specifying the Date of Termination. If you wish to
terminate your employment for any reason, you agree to provide written notice to
the Company at least thirty (30) days prior to the Date of Termination.


11.    Definition of Cause. "Cause" as used in this Agreement means the
occurrence of any of the following: (i) your indictment for, formal admission to
(including a plea of guilty or nolo contendere to), or conviction of, a felony,
a crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or any crime involving the Company, (ii) gross negligence or willful
misconduct by you in the performance of your duties that is likely to have an
adverse affect on the Company or its reputation; (iii) your commission of an act
of fraud or dishonesty in the performance of your duties; (iv) repeated failure
by you to perform your duties which are reasonably and in good faith requested
in writing by your manager, the Chief Executive Officer or the Board of
Directors of the Company; or (v) material breach of this Agreement by you, which
you do not cure within ten (10) days following receipt by you of such written
notice notifying you of such breach, or (vi) breach by you of any obligation
under your Confidentiality Agreement with the Company.


12.    Tax Implications of Termination Payments. Subject to this Section 12, any
payments or benefits required to be provided under Section 10 shall be provided
only after the date of your "separation from service" with the Company as
defined under Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and the guidance issued thereunder ("Section 409A"). The following
rules shall apply with respect to distribution of the payments and benefits, if
any, to be provided to you under Section 10:


(a)
It is intended that each installment of the payments and benefits provided under
Section 10 shall be treated as a separate "payment" for purposes of Section
409A. Neither the Company nor you shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section

409A.






--------------------------------------------------------------------------------



(b)
If, as of the date of your "separation from service" with the Company, you are
not a "specified employee" (each within the meaning of Section 409A), then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Section I 0; and



(c)
If, as of the date of your "separation from service" with the Company, you are a
"specified employee" (each, for purposes of this Agreement, within the meaning
of Section 409A), then:



(iii)
Each installment of the payments and benefits due under Section 10 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the short­
term deferral period (as defined for the purposes of Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-l(b)(4) to the maximum extent permissible under Section 409A; and



(iv)
Each installment of the payments and benefits due under Section 10 that is not
paid within the short-term deferral period or otherwise cannot be treated as a
short-term deferral within the meaning of Treasury Regulation Section 1.409A­
l(b)(4) and that would, absent this subsection, be paid within the six-month
period following your "separation from service" with the Company shall not be
paid until the date that is six months and one day after such separation from
service (or, if earlier, upon your death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments if
and to the maximum extent that that such installment is deemed to be paid under
a separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A­ l(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section
1.409A-l(b)(9)(iii) must be paid no later than the last day of the second
taxable year following the taxable year in which your separation from service
occurs.



13.    Section 409A of the Code. This Agreement is intended to comply with the
provisions of Section 409A and this Agreement shall, to the extent practicable,
be construed in accordance therewith. Terms used in this Agreement shall have
the meanings given such terms under Section 409A if and to the extent required
in order to comply with Section 409A. Notwithstanding the foregoing, to the
extent that this Agreement or any payment or benefit hereunder shall be deemed
not to comply with Section 409A, then neither the Company, the Board of
Directors nor its or their designees or agents shall be liable to you or any
other person for any actions, decisions or determinations made in good faith.


14.    Other Agreements. You represent and warrant to the Company that you are
not bound by any agreement with a previous employer or other party which you
would in any way violate by accepting employment with the Company or performing
your duties as an employee of the Company. You further represent and warrant
that, in the performance of your duties with the Company, you will not utilize
or disclose any confidential information in breach of an agreement with a
previous employer or any other party.


15.    Assignment. This Agreement is personal in nature and neither of the
parties hereto shall, without the written consent of the other, assign or
otherwise transfer this Agreement or its obligations, duties and rights under
this Agreement; provided, however, that in the event of the merger,
consolidation, transfer or sale of all or substantially all of the assets of the
Company, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all of the promises, covenants, duties and obligations of the
Company hereunder.


16.    General.


(a)
Entire Agreement; Modification. This Agreement along with the other agreements
and Plan referenced herein contain the entire agreement of the parties relating
to the subject matter hereof,





--------------------------------------------------------------------------------



and the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth
otherwise herein (or in the other documents referenced herein). This Agreement,
along with the other agreements and Plans referenced herein, supersede any and
all prior agreements, written or oral, between you and the Company. No
modification of this Agreement shall be valid unless made in writing and signed
by the parties hereto.


(b)
Severable Provisions. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions of this Agreement
shall nevertheless be binding and enforceable. Notwithstanding the foregoing, if
there are any cont1icts between the terms of this Agreement and the terms of any
Plan document referred to in this Agreement, then the terms of this Agreement
shall govern and control. Except as modified hereby, this Agreement shall remain
unmodified and in full force and effect.



(c)
Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the Commonwealth of Massachusetts, without regard to the
conflict of laws provisions hereof.



(d)
Notices. All notices shall be in writing and shall be delivered personally
(including by courier), sent by facsimile transmission (with appropriate
documented receipt thereof), by overnight receipted courier service (such as UPS
or Federal Express) or sent by certified, registered or express mail, postage
prepaid, to the Company at the following address: General Counsel, Sonus
Networks, Inc., 4 Technology Park Drive, Westford, MA 01886, and to you at the
most current address we have in your employment file. Any such notice shall be
deemed given when so delivered personally, or if sent by facsimile transmission,
when transmitted, or, if by certified, registered or express mail, postage
prepaid mailed, fatty-eight (48) hours after the date of deposit in the mail.
Any party may, by notice given in accordance with this paragraph to the other
party, designate another address or person for receipt of notices hereunder.



(e)
Counterparts. This Agreement may be executed in more than one counterpart, each
of which shall be deemed to be an original, and all such counterparts together
shall constitute one and the same instrument.



You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by August 29, 2011. Please send your
signed letter to the Company, or via e-mail to kharris@sonusnet.com. We are
enthusiastic about you joining us, and believe that our technical and business
goals will provide every opportunity for you to achieve your personal and
professional objectives.


****


Tony, I am looking forward to your joining the team to help us take Sonus to the
next level.


Very truly yours,


/s/ Ray Dolan
Ray Dolan
Chief Executive Officer






Accepted by:




/s/ Anthony Scarfo_______8/25/11____
Anthony Scarfo Date


